Order filed November 3, 2016




                                         In The


        Eleventh Court of Appeals
                                   ____________

                               No. 11-16-00242-CV
                                   ____________

               FRANKLIN P. SHACKELFORD, Appellant
                                          V.
      STEPHENS COUNTY SHERIFF’S DEPARTMENT AND
           STEPHENS COUNTY, TEXAS, Appellees


                     On Appeal from the 90th District Court
                           Stephens County, Texas
                       Trial Court Cause No. CV-31184


                                     ORDER
      Franklin P. Shackelford, the appellant in this cause, has filed in this court an
unopposed motion to abate the appeal. In the motion, Shackelford states that the
parties have reached a tentative settlement agreement and that an abatement is sought
“to provide the parties time to negotiate, draft, and enter into a final agreement.”
Shackelford also states that the motion is not opposed and that one month should be
sufficient time to resolve the matter.
      The motion is granted, and the appeal is abated. The parties are instructed to
notify this court immediately if they enter into a final settlement agreement and to
file an appropriate motion in this court based upon any such agreement. See TEX. R.
APP. P. 42.1. If the parties have not notified this court that a final settlement
agreement has been reached on or before December 2, 2016, we may reinstate the
appeal.


                                                          PER CURIAM


November 3, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2